Per Curiam.
There are many points attempted to be presented and allegations of error made in the transcript before us, the relevancy or materiality of which are not apparent to us.
We see but one point ivhich we deem worthy of notice, and that is iu reference to the removal of the former guardian.
On the trial the defendants objected to the admissibility in the evidence of the order of removal, and the appointment of a successor, on the ground that no notice or citation had been served on the former guardian to show cause why he should not be removed. The orders of the court were received in evidence, but are not brought before us; therefore there is nothing in the transcript, except the statement in the objection, showing that he was not served; and in such case we may presume that the action of the court was correct and well founded. The proceedings of the late Probate Court are to be construed in the samé manner as the proceedings of courts of general jurisdiction. (§ 98, Code Civ. Proc., before amendments of 1880.)
Judgment and order affirmed.